Citation Nr: 0307312	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  02-05 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the issue 
on appeal.

This claim was previously before the Board and was the 
subject of a July 2002 remand in which the Board requested 
that the veteran be scheduled for a hearing.  The veteran 
withdrew his request for a hearing and this claim is again 
before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to substantiate 
the claim.

2.  The veteran's current bilateral hearing impairment is due 
to noise exposure in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1153, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000, and modified the Secretary's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); see Holliday v. 
Principi, 14 Vet. App. 280, 284-86 (2001) (holding all 
sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Disability that is proximately due 
to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310.  Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  Other organic diseases 
of the nervous system are chronic diseases with a presumptive 
period of one year.  38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's December 1965 service entrance examination 
shows pure tone thresholds greater than zero decibels at 
multiple frequencies.  His discharge examination from service 
dated November 15, 1967, shows pure tone thresholds of zero 
decibels at every level recorded.  The record shows that the 
veteran served in Vietnam.

On a February 2003 VA examination, the veteran reported that 
he had not been given a hearing examination at the time of 
his separation from service.  He reported that during service 
he had been exposed to daily explosions and nightly mortar 
attacks while serving in an infantry unit.

On the examination his pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
75
70
LEFT
10
15
20
60
75

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.

The examiner stated that, "It is my opinion that the noise 
the veteran was exposed to during his military service can be 
attributed to his current hearing impairment.  If in fact he 
did not have a hearing test upon discharge, it is as likely 
as not that the current hearing loss can be attributed to his 
military service.  If the discharge audiogram 11/15/67 is 
reliable, it shows normal hearing acuity at 5-1-2-4 khz 
bilaterally."

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

The veteran is competent to report his noise exposure during 
service.  The examiner who conducted the February 2003 
examination considered this history, and the veteran's post-
service noise exposure history.  The examiner's opinion was 
somewhat equivocal, and turned on whether the veteran was 
administered an audiology examination prior to separation.

The examiner reviewed the report of the audiology examination 
purportedly conducted at service separation, but seemed to 
accept that the veteran may not have been given such an 
evaluation.  The veteran is competent to report whether he 
received an audiology examination.  Given the examiner's 
equivocal opinion and the veteran's statement, the Board 
finds that the evidence is at least in equipoise as to 
whether the examination was actually administered.

The only competent opinion as to a nexus between current 
hearing loss and service is that of the VA examiner.  
Accepting that the veteran did not receive a separation 
audiology examination, this opinion is in the veteran's 
favor.

The Board finds that it is at least as likely as not that the 
veteran's current hearing impairment is due to noise that he 
experienced in service.  The examiner at the February 2003 
examination provided an opinion to that effect after review 
of the veteran's medical history.  That examiner appears to 
question the validity of the veteran's service separation 
examination audiological results.  Therefore, resolving 
reasonable doubt in favor of the claimant, the Board finds 
that the veteran's hearing loss is the result of exposure to 
noise during his active service.

Accordingly, the Board finds that the criteria for 
entitlement to service connection for hearing loss are met 
and service connection for hearing loss is granted.  
38 U.S.C.A. §§ 1110, 1153, 5103A; 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.310.


ORDER

Entitlement to service connection for hearing loss is 
granted.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

